UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 6, 2010 AISystems, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52296 20-2414965 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3500 Carillon Point Kirkland, WA 98033 (Address of principal executive offices) (Zip Code) (425) 749-7287 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Copies to: Gregg E. Jaclin, Esq. Kristina L. Trauger, Esq. Gary S. Eaton, Esq. Anslow + Jaclin,LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events On July 6, 2010, Airline Intelligence Systems (“AISystems” or the “Company”) announced the first commercial release of its jetEngine™ Business Planning Suite software platform (“jetEngine™ BPS”). jetEngine™ BPS is an advanced business platform designed for the airline industry. It produces a complete business plan including a cost, revenue and profitability analysis. As well, the system produces completely integrated and feasible route, fleet, crew and maintenance schedules at a speed previously unimaginable.This tool, based on advanced scheduling algorithms and features, allows for the complete redesign of the airline business planning approach. jetEngine™ A unique and important feature of jetEngine™ BPS is its ability to calculate a probability of success associated with each business plan thereby providing airline senior executives confidence in their ability to execute the business plan. BPS has the versatility to allow an airline of any size to potentially see significant benefits from it whether they are smaller regional carriers or the largest international carriers. The above description of the jetEngine™ BPS does not purport to be complete and is qualified in its entity by reference to such the press release, which the Company has filed as Exhibit 99.1 to this Current Report on Form 8-K. Item9.01Financial Statement and Exhibits (d) EXHIBITS Exhibit No. Description Press Release date July 6, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. AISYSTEMS, INC. Date: July 16, 2010 By: /s/ Stephen C. Johnston Stephen C. Johnston Chief Executive Officer
